 


109 HCON 309 IH: Commending Armed Forces medical personnel for their outstanding care of combat casualties.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 309 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Ms. Bean (for herself, Mr. Skelton, Mr. Evans, Mr. Murtha, Mr. Simmons, Mr. Lynch, Mr. Hinchey, Mrs. McCarthy, Mr. McGovern, Mr. Van Hollen, Mr. McDermott, Mr. Brady of Pennsylvania, Mr. Snyder, Mrs. Davis of California, Mr. Reyes, Mr. Etheridge, Mr. Butterfield, Mrs. Maloney, Mr. Scott of Georgia, Mr. Boswell, Mr. Schwarz of Michigan, Mr. Miller of North Carolina, Mrs. Capps, Mr. Lantos, Mr. Waxman, Mr. Rahall, Mr. Taylor of Mississippi, Mr. Tanner, Mrs. Tauscher, Mr. Edwards, Mr. Hoyer, Mr. Israel, Ms. Harman, Mr. Davis of Tennessee, Mr. Shimkus, Mr. Holden, Ms. Wasserman Schultz, Mr. Crowley, Mr. Higgins, Ms. Woolsey, Mr. Burton of Indiana, Mr. Lipinski, Mr. Cooper, Mr. Cuellar, Mr. Brown of Ohio, Mr. Emanuel, Mr. Sherman, Mr. Weldon of Pennsylvania, Mrs. Christensen, Mr. Rothman, Mr. Doyle, Mr. Pallone, Ms. Herseth, Ms. Schwartz of Pennsylvania, Mr. Kind, Mr. Boyd, Mr. Conyers, Mr. Feeney, Mr. Schiff, Ms. Linda T. Sánchez of California, Mr. Matheson, Mr. Costello, Mr. Markey, Mr. Cleaver, and Mr. Barrow) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Commending Armed Forces medical personnel for their outstanding care of combat casualties. 
 
Whereas the Armed Forces have a distinguished history of providing excellent and prompt medical care to Americans wounded on the battlefield and have long been world leaders in emergency medicine and medical innovation; 
Whereas combat casualty care is provided by members of the Army, Navy, and Air Force, serving as corpsmen and medics on the frontlines; surgeons, nurses, and specialists aboard hospital ships and at forward surgical stations, combat support hospitals, and theater hospitals; crewmembers of transport aircraft; and staff at hospitals located within the United States providing medical, therapeutic, and rehabilitative care; 
Whereas military medicine is an indispensable part of ensuring military readiness by maintaining and, when necessary, repairing the most important component of our military—the American service member; 
Whereas Armed Forces medical personnel contribute to the morale of members of the Armed Forces and their families by ensuring that if members of the Armed Forces are injured or fall ill while they are deployed, they will receive the best medical care the United States can offer; 
Whereas more than 91 percent of casualties in Operation Iraqi Freedom and Operation Enduring Freedom have survived their wounds and fewer than 1.5 percent of wounded personnel have died after receiving some level of medical care—the best survival rates of any conflict in United States history; 
Whereas the combat casualty care provided by Armed Forces medical personnel has saved hundreds of lives in Iraq and Afghanistan through state-of-the-art technology, forward-deployed surgical units and hospitals, rapid patient-transportation and aeromedical evacuation, and the skill and compassion of care providers serving on the frontlines and in hospitals at home; 
Whereas forward care is integrated with a responsive and specialized evacuation system that quickly transports patients to higher levels of care in the theater of operations, to facilities in Germany, and on to the United States, often within 48 hours of the injury; and 
Whereas Armed Forces medical personnel are as essential a component to United States defense and military success as those members of the Armed Forces who serve in combat units: Now, therefore, be it 
 
That Congress— 
(1)commends all current and former Armed Forces medical personnel for their service and dedication to the United States and their outstanding care of members of the Armed Forces who are injured in combat; and  
(2)reaffirms its commitment to supporting Armed Forces medical personnel by providing the best training and equipment available, so that they can continue to provide the best possible care to members of the Armed Forces who are injured in combat. 
 
